Citation Nr: 1707108	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  06-33 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to December 6, 2010.

[The issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder, and entitlement to an increased rating in excess of 70 percent for bilateral hearing loss, prior to July 21, 2016, are addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.W.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran provided testimony at October 2007 and July 2012 Board hearings.  He was informed of his right to testify before a third VLJ who would be assigned to a panel to decide his case, and a third hearing was conducted in April 2013.  See Arneson v. Shinseki, 4 Vet App 379 (2011).  The three Board hearing transcripts have been associated with the record. 

The record shows that a TDIU was raised in conjunction with a prior appeal for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation).

In November 2015, the Board remanded the appeal for a TDIU prior to December 6, 2010 for initial consideration by the Director of Compensation Service under the provisions of 38 C.F.R. § 4.16 (b).  The requested development has been completed and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

For the entire appeal period prior to December 6, 2010, the Veteran has been unable to secure or follow gainful or more than marginal employment due to service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, prior to December 6, 2010, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision constitutes a full grant of the benefits sought on appeal with regard to a TDIU, a discussion regarding VCAA notice or assistance duties is not required to address the claim. 

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).   For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

In evaluating a Veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  38 C.F.R. §4.16 (a) (2016).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2016). 

For the appeal period prior to December 6, 2010, the Veteran was in receipt of a 50 percent rating for PTSD, a 10 percent rating for tinnitus, and he was in receipt of a 10 percent rating for bilateral hearing loss from May 31, 2005 and a 20 percent rating from December 3, 2009.  He was in receipt of a combined 60 percent rating for the entire rating period.  Prior to December 6, 2010, the Veteran did not meet the schedular percentage standards of section 4.16(a), and his claim for a total rating may be considered only under section 4.16(b).  

In a November 2015 decision, the Board granted a TDIU from December 6, 2010 and remanded the appeal for a TDIU prior to December 6, 2010 for initial consideration under the provisions of 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16 (b), if a claimant's service-connected disabilities do not meet the percentage requirements of section 4.16(a), but the claimant is unable to secure and follow a substantially gainful occupation by reason of such service-connected disability, the rating board must submit the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU rating.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In April 2016, the Acting Director of Compensation Service denied entitlement to a TDIU under 38 C.F.R. § 4.16(b).  Because the claim for a TDIU under 38 C.F.R. 
§ 4.16(b) has already been reviewed and denied by the Director of the Compensation Service, the Board may consider, de novo, whether an TDIU is warranted for the rating period prior to December 6, 2010 . 

The Board finds that for the entire rating period prior to December 6, 2010, the Veteran has not been able to secure and follow gainful or more than marginal employment due to service-connected disabilities.  

With regard to the Veteran's educational and employment history, a January 2009 Application for Increased Compensation Based on Individual Unemployability shows that the Veteran was last employed full time as the president of a bank from 1983 to 1993.  He identified having four years of college education, and also had prior work experience as a mortgage broker, trust officer, and senior loan officer.  The record shows that the Veteran has been unemployed for the entire rating period.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran was unemployable during the applicable appeal period due to service-connected disabilities.  

An October 2005 VA examiner identified moderate symptoms of PTSD and stated, with regard the Veteran's employability, that he was able to maintain employment for a number of years, held various management positions, greatly enjoyed his work, and it did not appear that he had any significant problem completing his work responsibilities.  The record shows, however, that the Veteran was last employed in 1993.  The Board finds, therefore, that the October 2005 statement does not adequately address the Veteran's current occupational impairment due to PTSD.   

A June 2010 VA examiner opined that the Veteran "...appears capable of sedentary, flexibly scheduled employment with limited stress/responsibility and limited interaction with staff and/or customers if applicable.  This is based on mental health functioning only."  The record shows that the Veteran has a history of education in management and an occupational background in banking and finance.  He has worked as a stockbroker, a bank president, and a trust officer, jobs which require interaction with people and adaptation to changing and stressful circumstances.  The Board finds that the type of employment contemplated by the June 2010 VA examiner appears to be only marginal, as he has described a sheltered workplace requiring flexibility of scheduling, limited stress, limited responsibility, and limited interaction with other people, inconsistent with the Veteran's previous work experience and training.  See 38 C.F.R. § 4.16(a) (2016) (Marginal employment shall not be considered substantially gainful employment, and includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.).  

Additionally, the June 2010 opinion does not consider the effect of the Veteran's hearing loss, which is significant in this case, and has been shown to have gradually increased during the appeal period.  In that regard, in July 2012 and May 2013 Board hearings, the Veteran provided testimony indicating that in addition to PTSD, his hearing loss impacted his employability and he reported that he really could not hear.  The Board notes, additionally, that a 70 percent rating was assigned for bilateral hearing loss effective in December 2010.

Conversely, a September 2006 opinion from a VA vocation and rehabilitation specialist, a September 2006 Employment Feasibility/Medical Needs Evaluation, and a September 2008 opinion from a VA health care provider indicate that the Veteran was unemployable due to service-connected PTSD. 

A September 2006 VA Vocational Rehabilitation Counseling record shows that the Veteran had impairment of employability, and that his service-connected disabilities contributed materially to his impairment of employability.  The narrative report identified several restrictions on employability, and the vocational rehabilitation counselor opined that the Veteran's impairment of employability resulted in substantial part from his service-connected conditions and the restrictions imposed by those conditions.  The vocational rehabilitation counselor found that the Veteran met the criteria for a serious employment handicap, and he was referred for further evaluation to determine if he was feasible for employment.  

A September 2006 opinion from Dr. J.L. shows that the Veteran was referred by a VA Vocational-Rehabilitation Counselor for an Employment Feasibility/Medical Needs Evaluation.  The Veteran was interviewed and findings from his VA treatment records were also discussed.  Psychological testing was also completed during the evaluation.  Dr. J.L. opined that despite an excellent military and civilian work history, the Veteran was not employable as his PTSD symptoms had worsened over time.  In his summary, Dr. J.L. stated that from a vocational-rehabilitation standpoint, the Veteran would not be feasible for further education or employment.  He had significant disabilities which were consistent with his unemployability and he would have an inability to be retrained or employed.  Dr. J.L. noted that the Veteran had an excellent military and civilian work history, but his problems had worsened to the point where he was unable to sustain gainful, ongoing work activities.  Dr. J.L. therefore, opined that the Veteran was no longer employable. 

A September 2008 Mental Health Outpatient note included a psychiatric evaluation of the Veteran.  The VA health care provider opined that the Veteran had a gradual worsening of his PTSD symptoms and, at that time, should be considered disabled and totally unemployable.  

The Board finds that opinions provided in conjunction with the Veteran's VA Vocational Rehabilitation Counseling, an associated Employment Feasibility evaluation, and an opinion from the Veterans VA health care provider are probative, as they are based on examination of the Veteran and a review of or knowledge of his psychiatric history.  These opinions show that the Veteran is unemployable due to his service-connected PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire appeal period prior to December 6, 2010, a TDIU is warranted under 38 C.F.R. § 4.16(b).  


ORDER

For the entire rating period prior to December 6, 2010, a TDIU is granted under the provisions of 38 C.F.R. § 4.16(b).  




			
	THOMAS H. O'SHAY	K. A. BANFIELD
	Veterans Law Judge, 	Veterans Law Judge, 
 	Board of Veterans' Appeals	Member, Board of Veterans' Appeals



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


